Citation Nr: 1234348	
Decision Date: 10/03/12    Archive Date: 10/11/12

DOCKET NO.  09-29 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased rating for residuals of frostbite of the right foot, evaluated as 10 percent disabling prior to June 1, 2012, and as 20 percent disabling thereafter.

2.  Entitlement to an increased rating for residuals of frostbite of the left foot, evaluated as 10 percent disabling prior to June 1, 2012, and as 20 percent disabling thereafter.

3.  Entitlement to an increased rating for residuals of a cold weather injury of the right hand, evaluated as 10 percent disabling prior to June 1, 2012, and as 20 percent disabling thereafter.

4.  Entitlement to an increased rating for residuals of a cold weather injury of the left hand, evaluated as 10 percent disabling prior to June 1, 2012, and as 20 percent disabling thereafter.



REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty from January 1981 to December 1993.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which continued 10 percent ratings for residuals of frostbite to each foot and 10 percent ratings for residuals of a cold weather injury to each hand.

In a June 2012 decision review officer (DRO) rating decision, the RO increased the assigned rating for each foot and each hand to 20 percent, effective June 1, 2012, based on objective findings on VA fee-basis examination.  As the 20 percent rating granted for residuals of frostbite and cold weather injuries for each foot and hand did not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In a July 2012 statement, the Veteran explicitly stated that he agreed with the award of the combined 70 percent rating for his frostbite injuries, but that he believed the award should go back to August 2009.  The Veteran also submitted private treatment records dating from 2002 and 2009.  Most of these records are duplicates of those contained in the claims file.  The only document which is new is a May 11, 2009 report from Dr. W.H.M.  Although this report has not been considered by the RO or Appeals Management Center (AMC), the information contained in the report merely summarizes the findings from the physician's 2002 treatment report, which is already contained in the record.  The May 11, 2009 report then notes that the Veteran was requesting repeat testing to determine if his disabilities had worsened, and the physician indicated that arrangements would be made for such testing.  The subsequent examination and testing from May 26, 2009 are already of record and were considered by the RO/AMC in the June 2012 decision.  Thus, the May 11, 2009 letter merely reiterates information already contained in the record and simply recommends repeat testing.  Accordingly, in light of the partially favorable determination below, and the fact that the evidence submitted following the last supplemental statement of the case is either duplicative or cumulative, there is no prejudice to the Veteran in considering the claim at this time.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  


FINDINGS OF FACT

1.  In correspondence received in July 2012, the Veteran has indicated that he is satisfied with the evaluations assigned from June 1, 2012 for residuals of frostbite of the right foot and left foot, and for residuals of cold weather injury of the right hand and left hand.

2.  For the time period prior to June 1, 2012, residuals of frostbite of the right foot were manifested by burning pain and tingling upon exposure to cold.

3.  For the time period prior to June 1, 2012, residuals of frostbite of the left foot were manifested by burning pain and tingling upon exposure to cold.

4.  For the time period prior to May 26, 2009, residuals of a cold weather injury of the right hand were manifested by burning pain and tingling upon exposure to cold.

5.  For the time period prior to May 26, 2009, residuals of a cold weather injury of the left hand were manifested by burning pain and tingling upon exposure to cold.

6.  For the time period from May 26, 2009, residuals of a cold weather injury of the right hand are manifested by cold intolerance and locally impaired sensation.

7.  For the time period from May 26, 2009, residuals of a cold weather injury of the left hand are manifested by cold intolerance and locally impaired sensation.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal by the appellant for the issue of entitlement to evaluations in excess of 20 percent for residuals of frostbite of the right foot and left foot from June 1, 2012, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  The criteria for withdrawal of the appeal by the appellant for the issue of entitlement to an evaluation in excess of 20 percent for residuals of a cold weather injury of the right hand and left hand from June 1, 2012, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

3.  For the time period prior to June 1, 2012, the criteria for a rating in excess of 10 percent for residuals of frostbite of the right foot have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7122 (2011).

4.  For the time period prior to June 1, 2012, the criteria for a rating in excess of 10 percent for residuals of frostbite of the left foot have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7122 (2011).

5.  For the time period prior to May 26, 2009, the criteria for a rating in excess of 10 percent for residuals of a cold weather injury of the right hand have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7122 (2011).


6.  For the time period prior to May 26, 2009, the criteria for a rating in excess of 10 percent for residuals of a cold weather injury of the left hand have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7122 (2011).

7.  For the time period from May 26, 2009, the criteria for a rating of 20 percent for residuals of a cold weather injury of the right hand have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7122 (2011).

8.  For the time period from May 26, 2009, the criteria for a rating of 20 percent for residuals of a cold weather injury of the left hand have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7122 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has indicated that he satisfied with the evaluations assigned for the residuals of frostbite of both hands and both feet effective June 1, 2012.  Thus, there remain no allegations of errors of fact or law for appellate consideration with respect to the evaluations assigned beginning June 1, 2012, for those disabilities.  Accordingly, the criteria for a withdrawal of those issues have been met, and the appeals as to increased evaluations for residuals of frostbite of both hands and both feet from June 1, 2012 are dismissed.


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, in a January 2008 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims for increased ratings.  The letter notified the Veteran as to what information and evidence must be submitted by him and what information and evidence will be obtained by VA.  The letter also advised him of how disability ratings and effective dates are assigned, and the type of evidence that impacts those determinations.  The case was last adjudicated in June 2012.

The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including VA treatment records, VA fee-basis examination reports, and private treatment records.

VA has considered and complied with the VCAA provisions discussed above.  The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Increased Ratings prior to June 1, 2012

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; assigning the higher rating where there is a question as to which of two evaluations apply and where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath, 1 Vet. App. at 594.  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Board has reviewed all the evidence in the Veteran's claims file and the electronic Virtual VA file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran's bilateral foot frostbite residuals and bilateral hand cold weather injury residuals are evaluated under 38 C.F.R. § 4.104, Diagnostic Code 7122.  

The current provisions of Diagnostic Code 7122, for residuals of cold injuries, are as follows:  A 10 percent rating is assigned for pain, numbness, cold sensitivity, or arthralgia.  A 20 percent rating is warranted for pain, numbness, cold sensitivity, or arthralgia plus tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis) of affected parts.  A 30 percent rating is assigned for pain, numbness, cold sensitivity, or arthralgia plus two or more of the following: tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis) of affected parts.  38 C.F.R. § 4.104, Diagnostic Code 7122.

Note 1 of Diagnostic Code 7122 provides that amputations of fingers or toes, and complications such as squamous cell carcinoma at the site of a cold injury scar or peripheral neuropathy should be separately evaluated under other diagnostic codes.  Other disabilities that have been diagnosed as residual effects of cold weather injuries, such as Raynaud's phenomenon, muscle atrophy, etc., should be rated under separate diagnostic codes unless they were used to support an evaluation under Diagnostic Code 7122.  Note 2 requires each affected part (e.g., hand, foot, ear, nose) to be evaluated separately, and the ratings are to be combined in accordance with §4.25 and §4.26.  Id.

During a VA fee-basis examination in February 2008, the Veteran reported no current symptoms; however, when exposed to ambient temperatures below 50 degrees Fahrenheit, he experiences a burning pain with a tingling sensation in the fingers and toes bilaterally.  He denied a history of skin grafting, surgery, amputation, infection, scarring, Raynaud's phenomenon, sleep disturbances, ulcerations, changes in the character of the skin of the hands and feet, or degenerative joint disease or stiffness. 

The examination report documents that on the day of the examination, the outside ambient temperature was above 50 degrees.  The Veteran's gait and posture were described as normal, and there was no use of an ambulatory device.  Reported examination findings of the hands and feet included no tissue loss; no nail deformity; no skin color abnormalities; grossly normal sensory testing of the 
upper and lower extremities; normal skin without the presence of scars, malignant lesions, pigmentary changes or other abnormality; no amputations; no evidence of peripheral neuropathy or Raynaud's phenomenon; and no atrophy.  X-rays of both hands and both feet were reported as within normal limits.

In his notice of disagreement received in September 2008, the Veteran indicated that "some of the statements that were made weren't true" concerning his recent VA fee-basis examination.  He did not identify which statements or aspects of the examination report were inaccurate.

In a May 26, 2009 private evaluation report from a registered occupational therapist/certified hand therapist, the Veteran complained of cold intolerance in his hands and feet with a pale discoloration and tingling of the hands with cold exposure, and a "stinging" sensation in the hands during re-warming.  He also reported experiencing dry peeling skin on the fingertips.  On physical examination, sensation assessment findings included diminished light touch on the majority of the right hand fingertips, with the exception of the radial sides of the thumb and middle fingers, which had diminished protective sensation.  The rest of the hand and the entire left hand had diminished protective sensation.  During cold recovery testing, neither hand showed any sign of rewarming during the 20 minutes following cold immersion; the examiner noted that this is consistent with the results typically seen in Raynaud's syndrome.  Examination findings did not pertain to the feet.

In an October 2011 VA emergency department record contained in the Virtual VA paperless claims file, the Veteran complained of right foot and knee pain.  On examination, the skin was warm, dry, and intact; and there was no deformity of the extremities.  The assessment was flat feet and pain consistent with plantar fasciitis with pain in the right knee, and the plan included ice and elevation.

With respect to the feet, upon consideration of the record as a whole, the Board notes that prior to June 1, 2012, the Veteran's right and left foot residuals of frostbite were manifested by burning pain and tingling on exposure to cold.  These findings are consistent with the 10 percent rating assigned for each foot prior to June 1, 2012.  A higher disability rating is not warranted for either foot during this time period because the evidence did not demonstrate tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities.  Therefore, the claims for higher ratings for the feet must be denied during this time period.

With respect to the hands, upon consideration of the record as a whole, the Board finds that prior to May 26, 2009, the Veteran's right and left hand residuals of a cold weather injury were manifested by burning pain and tingling on exposure to cold.  These findings are consistent with the 10 percent rating assigned for each hand during this time period.  A higher rating is not warranted for either hand prior to May 26, 2009 because the medical and lay evidence did not demonstrate tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities.  Therefore, the claims for higher ratings for the hands must be denied during this time period.

However, the Board notes the Veteran underwent a private hand assessment on May 26, 2009, which included cold recovery testing.  In that testing, the Veteran's hands were immersed for one minute in cold water, with digital temperatures recorded every minute for the subsequent 20 minutes.  It was noted that neither hand showed any sign of re-warming during the 20 minutes immediately following cold immersion.  Sensation was also tested, which revealed diminished light touch and diminished protective sensation in the hands and fingers.  Here, the objective testing revealed cold intolerance, as indicated by the lack of re-warming, as well as diminished sensation in the hands.  Such findings are consistent with a 20 percent evaluation from May 26, 2009, the date of the private evaluation.  A higher rating is not warranted as the clinician conducting the testing did not report the presence of tissue loss, nail abnormalities, or hyperhidrosis at the examination, nor were color changes reported following the cold immersion testing.  No X-rays were taken at that time.  

The Board concludes that the medical findings on examination are of greater probative value than the Veteran's lay assertions regarding the severity of his frostbite and cold injury residuals.  Accordingly, the Board finds that the preponderance of the evidence is against the claim an evaluation in excess of 10 percent for frostbite residuals of the feet during the period prior to June 1, 2012, and in excess of 10 percent for residuals of cold injury to the hands during the period prior to May 26, 2009.  However, beginning May 26, 2009, the criteria for a 20 percent rating for residuals of cold injury to the right and left hands have been met.  

As a final matter, the Board has also considered whether the Veteran's residuals of frostbite or cold weather injury of the feet and hands present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims for ratings higher than those assigned, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

For the time period from June 1, 2012, the appeal for entitlement to a rating in excess of 20 percent for residuals of frostbite of the right foot is dismissed.

For the time period from June 1, 2012, entitlement to a rating in excess of 20 percent for residuals of frostbite of the left foot is dismissed.

For the time period from June 1, 2012, entitlement to a rating in excess of 20 percent for residuals of a cold weather injury of the right hand is dismissed.

For the time period from June 1, 2012, entitlement to a rating in excess of 20 percent for residuals of a cold weather injury of the left hand is dismissed.

For the time period prior to June 1, 2012, entitlement to a rating in excess of 10 percent for residuals of frostbite of the right foot is denied.

For the time period prior to June 1, 2012, entitlement to a rating in excess of 10 percent for residuals of frostbite of the left foot is denied.

For the time period prior to May 26, 2009, entitlement to a rating in excess of 10 percent for residuals of a cold weather injury of the right hand is denied.

For the time period prior to May 26, 2009, entitlement to a rating in excess of 10 percent for residuals of a cold weather injury of the left hand is denied.

Entitlement to a rating of 20 percent for residuals of a cold weather injury of the right hand is granted from May 26, 2009, subject to the rules and regulations governing the payment of VA monetary benefits.

Entitlement to a rating of 20 percent for residuals of a cold weather injury of the left hand is granted from May 26, 2009, subject to the rules and regulations governing the payment of VA monetary benefits.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


